Citation Nr: 1111433	
Decision Date: 03/22/11    Archive Date: 04/05/11

DOCKET NO.  07-06 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Providence, Rhode Island


THE ISSUES

1.  Entitlement to a rating in excess of 50 percent for dysthymic disorder with posttraumatic stress disorder (PTSD).

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disability.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. Layton, Associate Counsel



INTRODUCTION

The Veteran had active military service from February 1965 to January 1967. 

These matters come to the Board of Veterans' Appeals (Board) on appeal from a rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Providence, Rhode Island.  In December 2009, the Board remanded the claims for further development.


FINDINGS OF FACT

1.  Throughout the period of appeal, the Veteran's dysthymic disorder with PTSD has been manifest by occupational and social impairment with deficiencies in most areas, obsessional rituals, near continuous panic, impaired impulse control, and difficulty in adapting to stressful circumstances.

2.  The Veteran's service-connected mental disability is shown to prevent him from obtaining or retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a rating of 70 percent, but no higher, for dysthymic disorder with PTSD are met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.130, Diagnostic Code 9411 (2010).

2.  The criteria for a TDIU are met.  38 U.S.C.A. §§ 1155, 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.321, 3.340, 3.341, 4.16, 4.18, 4.19 (2010).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2010), and the pertinent implementing regulation, codified at 38 C.F.R. § 3.159 (2010), provide that VA will assist a claimant in obtaining evidence necessary to substantiate a claim but is not required to provide assistance to a claimant if there is no reasonable possibility that such assistance would aid in substantiating the claim.  They also require VA to notify the claimant and the claimant's representative, if any, of any information, and any medical or lay evidence, not previously provided to the Secretary that is necessary to substantiate the claim.  As part of the notice, VA is to specifically inform the claimant and the claimant's representative, if any, of which portion, if any, of the evidence is to be provided by the claimant and which part, if any, VA will attempt to obtain on behalf of the claimant.  

The Board also notes that the United States Court of Appeals for Veterans Claims (Court) has held that the plain language of 38 U.S.C.A. § 5103(a) requires that notice to a claimant pursuant to the VCAA be provided "at the time" that, or "immediately after," VA receives a complete or substantially complete application for VA-administered benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The timing requirement enunciated in Pelegrini applies equally to the initial-disability-rating and effective-date elements of a service-connection claim.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the Veteran was mailed letters in January 2006 and April 2006 advising him of what the evidence must show and of the respective duties of VA and the claimant in obtaining evidence.  March 2006 and April 2006 letters provided him with appropriate notice with respect to the disability-rating and effective-date elements of his claim.  As these letters were mailed to the Veteran prior to the initial June 2006 adjudication of his present claims by the RO, the Board finds that the Duties to Notify as well as the timing requirements enunciated in Pelegrini have been satisfied.

The Board also finds the Veteran has been afforded adequate assistance in response to his claim.  The Veteran's service treatment records (STRs) are on file.  VA Medical Center treatment records have been obtained.  VA examinations have been performed.  Neither the Veteran nor his representative has identified any outstanding evidence, to include medical records, which could be obtained to substantiate the claim.  The Board is also unaware of any such evidence.

In sum, the Board is satisfied that any procedural errors in the RO's development and consideration of the claim were insignificant and non prejudicial to the Veteran. Accordingly, the Board will address the merits of the claims.

Increased Rating for PTSD

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities, which is based on average impairment of earning capacity resulting from a service-connected disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  After careful consideration of the evidence, any reasonable doubt remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

The Veteran's entire history is to be considered when making disability evaluations.  See generally 38 C.F.R. § 4.1; Schafrath v. Derwinski, 1 Vet. App. 589 (1995).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, the Board acknowledges that a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007).  The following analysis is therefore undertaken with consideration of the possibility that different ratings may be warranted for different time periods.

The RO assigned the Veteran's 50 percent rating for PTSD under Diagnostic Code 9411.  However, psychiatric disabilities other than eating disorders are actually rated pursuant to the criteria of a General Rating Formula.  See 38 C.F.R. § 4.130 (2010).

Under the formula, a 50 percent rating is assigned when there is occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; and difficulty in establishing and maintaining effective work and social relationships.  

A 70 percent rating is assigned for occupational and social impairment with deficiencies in most areas, such as work, school, family relationships, judgment, thinking or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near- continuous panic or depression affecting ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); and inability to establish and maintain effective relationships.  

A 100 percent rating is assigned for total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent ability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of closes relatives, own occupation, or own name.

When evaluating the level of disability from a mental disorder, the rating agency will consider the extent of social impairment, but shall not assign an evaluation solely on the basis of social impairment.  38 C.F.R. § 4.126 (2010).

One factor for consideration is the Global Assessment of Functioning (GAF) score, which is a scale reflecting the "psychological, social, and occupational functioning in a hypothetical continuum of mental health-illness."  Carpenter v. Brown, 8 Vet. App. 240, 242 (1995) (citing Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV)).  A GAF score of 61 to 70 indicates some mild symptomatology (e.g., depressed mood and mild insomnia) or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, with some meaningful interpersonal relationships.  Scores ranging from 51 to 60 reflect moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflicts with peers or co-workers).  Scores ranging from 41 to 50 reflect serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) or any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job).  Scores ranging from 31 to 40 reflect some impairment in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant) or major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  A GAF score of 21 to 30 indicates that behavior is considerably influenced by delusions or hallucinations, or serious impairment in communication or judgment (e.g., sometimes incoherent, acting grossly inappropriately, suicidal preoccupation), or an inability to function in almost all areas (e.g., stays in bed all day; no job, home, or friends).  A GAF score of 11 to 20 indicates that there is some danger of hurting oneself or others (e.g., suicide attempts without clear expectation of death; frequently violent; manic excitement), or an occasional failure to maintain minimal personal hygiene, or gross impairment in communication.  While the Rating Schedule does indicate that the rating agency must be familiar with the DSM-IV, it does not assign disability percentages based solely on GAF scores.  See 38 C.F.R. § 4.130 (2010).

The Veteran underwent VA examination in February 2006.  At that time, the Veteran said that he was depressed and always afraid.  He experienced a sense of chronic and impending doom.  He did not get along with other people and was unable to keep up with others at work.  The examiner noted that the Veteran was neatly and appropriately attired, well groomed, and exhibited good eye contact.  No apparent motor abnormalities were observed.  The Veteran spoke in a soft voice at a normal rate.  Affect was considered to be situationally appropriate and congruent with mood.  The Veteran's thought process was deemed logical, linear, and goal oriented.  The Veteran denied flashbacks, auditory and visual hallucinations, and suicidal and homicidal ideation.  The Veteran reported being able to maintain his personal hygiene.

The examiner further noted severe symptoms of depression.  Among the severe symptoms of depression present were feelings of unbearable sadness, feelings that the future was hopeless, a constant feeling of guilt, and inability to make decisions, and an inability to work.  It was indicated that his anxiety level was significantly above normal.  The Veteran slept approximately four hours per night.  He had a poor appetite and had lost about eight pounds over the previous four months.  The examiner assigned a GAF score of 55.  It was also noted that the Veteran appeared to have significant and severe impairment in both the occupational and social domains.

A February 2006 letter from L.M., P.C.N.S., reflects that the Veteran had severe anxiety and mood symptoms that interfered with his functioning in the workplace.  She opined that stress from the workplace was provoking more severe anxiety and depression in the Veteran.

During a VA follow-up visit in May 2006, the Veteran said that he felt more depressed when he was on antidepressants.  He said that he was not suicidal.  The examiner noted that while the Veteran had been able to function previously in the workplace, his symptoms had reached a severe degree and severely impacted his ability to work.  The examiner stated that the Veteran's psychiatric symptoms impacted his cognitive function significantly.  A GAF score of 41 was assigned, and the examiner opined that the Veteran should withdraw from the workplace.

A VA follow-up record from August 2006 reflects that the Veteran was anxious with racing thoughts.  He experienced panic attacks when he left the house.  He denied suicidal ideation.  He slept five hours a night.  He avoided going to sleep due to nocturnal awakenings with severe anxiety.  The examiner indicated that the Veteran was obsessed throughout most of the day, in that he would count ceiling tiles, floor tiles, lights, window panes, bottles, and seats if he was idle.  His depression and anxiety were noted to be severe.  A GAF score of 42 was assigned.

In October 2006, a VA general mental health note reflects that the Veteran had severe anxiety and panic attacks.  He had daily obsessions and had a significant fear of being by himself.  He continued to count ceiling tiles, floor tiles, lights, window panes, bottles, and seats.  He experienced racing thoughts and had difficulty leaving the house.  The examiner indicated that the Veteran had extremely poor concentration and severe difficulties in the performance of his job functions and relations with others.

A follow-up note from March 2007 reflects that the Veteran had severe depression and extreme anxiety.  The Veteran denied thoughts of suicide, although he continued to have panic attacks.  His compulsive behavior had continued, and he had missed about seven days of work due to psychiatric symptoms.  

In June 2007, the Veteran told a VA examiner that he was preoccupied with drinking water.  He denied suicidal thoughts but continued to have multiple somatic sensations.  He thought he could hear his wife calling him four to five times a week.  He experienced obsessions most of the day.

A VA examiner noted in July 2007 that the Veteran had daily panic attacks.  It was noted that he had "fled" from work two or three times since his prior follow-up visit.  He had obsessions most of the day.  His compulsive behavior continued.  Similar symptoms were noted in November and December 2007 and March 2008 with a GAF score of 45.

Additional VA treatment records from March 2008 and March 2009 reflect that the Veteran was still depressed and quite anxious.  He experienced regular panic attacks.  The Veteran denied experiencing any suicidal or homicidal ideation.  The examiner provided a GAF score of 48.

On VA examination in May 2010, the Veteran reported an increase in dreams of Vietnam.  He said that he did not want to be around people.  The examiner noted that the Veteran was clean and casually dressed.  His speech was unremarkable.  He appeared anxious and depressed.  The Veteran was unable to do serial sevens or spell "world" backwards.  He was intact to person, time, and place.  No hallucinations were reported.  The examiner said that the Veteran did not have inappropriate behavior, although he was an obsessive worrier.  No suicidal or homicidal ideation was present.  He was able to maintain minimum personal hygiene.  The examiner said that the Veteran had vegetative signs of depression.  His remote, recent, and immediate memory were normal.  A GAF score of 50 was assigned.  The examiner opined that there was not total occupational or social impairment due to mental disorder signs and symptoms.

Considering the evidence, the Board finds that, with resolution of all reasonable doubt in the Veteran's favor, the evidence reflects that Veteran's psychiatric symptoms warrant a 70 percent, but no higher, rating for dysthymic disorder with PTSD.

The Board finds that, collectively, the Veteran's psychiatric symptoms have primarily consisted of obsessional rituals, near-continuous panic and depression, impaired impulse control with unprovoked irritability, and difficulty in adapting to stressful circumstances.  VA examiners opined in February 2006 and May 2010 that the Veteran's symptoms were significant and severe.  As such symptoms suggest occupational and social impairment with deficiencies in most areas, the Veteran's disability picture during the time frame in question is consistent with a 70 percent rating.

The Board notes, however, that at no point pertinent to the current claim for increase has the Veteran's dysthymic disorder with PTSD met the criteria for at least the next higher, 100 percent, rating.  The objective medical evidence does not reflect such symptoms as a gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, a persistent danger of hurting self or others, an intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), a disorientation to time or place, or a memory loss for names of close relatives, own occupation, or own name, that are characteristic of the 100 percent rating pursuant to VA's rating schedule.  Significantly, the May 2010 VA examiner specifically opined that the Veteran's psychiatric symptoms did not cause total occupational and social impairment, and without total occupational and social impairment, a 100 percent evaluation is not warranted.

The Board notes that throughout the period of appeal, VA examiners have assigned the Veteran GAF scores of 41 (in May 2006), 42 (in August 2006), 45 (in November and December 2007 and March 2008), 48 (in March 2008 and March 2009), and 50 (in May 2010).  These scores are indicative of serious symptoms and serious impairment in social and occupational functioning, and thus are representative of the criteria for a 70 percent, and no higher, rating.

The Board has also considered whether the Veteran's dysthymic disorder with PTSD presents an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards such that referral to the appropriate officials for consideration of an extraschedular rating is warranted.  See 38 C.F.R. § 3.321(b)(1) (2010); Bagwell v. Brown, 9 Vet. App. 337, 338-39 (1996).  The threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993) ("[R]ating schedule will apply unless there are 'exceptional or unusual' factors which render application of the schedule impractical.").  Here, the rating criteria reasonably describe the Veteran's disability level and symptomatology and provide for consideration of additional symptomatology than is currently shown by the evidence.  Thus, his disability picture is contemplated by the rating schedule, and the assigned schedular evaluations are, therefore, adequate.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  Consequently, referral for extraschedular consideration is not warranted.

TDIU

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2010).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2010).

Total disability ratings for compensation may be assigned, where the schedular rating is less than total, when the veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that if there is only one such disability, such disability shall be ratable as 60 percent or more and if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and sufficient additional disability to bring the combined rating to 70 percent or more.  38 C.F.R. § 4.16(a).  In determining whether a veteran is entitled to a total disability rating based upon individual unemployability, his advancing age may not be considered.  See 38 C.F.R. § 3.341(a); Hersey v. Derwinski, 2 Vet. App. 91, 94 (1992).  The Board's task is to determine whether there are circumstances apart from the non-service-connected conditions and advancing age which would justify a total disability rating based on unemployability.  Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).

Even though a veteran does not meet the schedular criteria for consideration of unemployability under 38 C.F.R. § 4.16(a), it is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16(b).  Rating boards should refer to the Director of the Compensation and Pension Service for extra-schedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities but who fail to meet the percentage requirements set forth in 38 C.F.R. § 4.16(a).  The veteran's service-connected disabilities, employment history, educational and vocational attainment, and all other factors having a bearing on the issue must be addressed.  38 C.F.R. § 4.16(b).  For a veteran to prevail on a claim for a total compensation rating based on individual unemployability on an extraschedular basis, the record must reflect some factor which takes the case outside the norm.  The sole fact that a claimant is unemployed or has difficulty obtaining employment is not enough.  A disability rating in itself is recognition that the impairment makes it difficult to obtain or keep employment, but the ultimate question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether he can find employment.  See Van Hoose, 4 Vet. App. 361. 

The Veteran contends that he is entitled to a total disability rating based on individual unemployability because he cannot work as a result of his service-connected disability.  The Veteran is service connected for dysthymic disorder with PTSD, evaluated (as of this decision) as 70 percent disabling.  The Veteran's overall disability rating is now 70 percent, and thus, he meets the eligibility percentage standards set forth in 38 C.F.R. § 4.16(a) for assignment of a total disability rating based on individual unemployability.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).  Thus, the remaining question is whether the Veteran's service-connected disability, in fact, renders him unemployable.  See 38 C.F.R. §§ 3.340, 3.341, 4.16.

The Board notes that at the time the Veteran initially applied for a TDIU, he was employed as a counselor by the State of Rhode Island Department of Labor and Training.  Over the course of the appeal, the Veteran left his job.

In February 2006, L.M., P.C.N.S., recommended that the Veteran withdraw from the workforce due to severe anxiety and mood symptoms that interfered with his functioning.  She noted that workplace stress provoked more severe anxiety and depression in the Veteran.  She opined that the Veteran was unemployable.

VA treatment records from May, August, October 2006, and March and June 2007 indicate that the Veteran had very severe anxiety and PTSD symptoms that were exacerbated by the work environment.  These notes reflect recommendations that the Veteran withdraw from the workplace.

A VA examiner wrote a letter to the Veteran's employer in November 2007 indicating that there were no workplace accommodations or modifications that would facilitate the Veteran's ability to perform his job duties.

The Veteran has asserted that he cannot work because of his service-connected disability, and the Board finds that the preponderance of the evidence overall supports the Veteran's contentions.  Essentially, the preponderance of the evidence shows that the Veteran's service connected dysthymic disorder with PTSD symptoms alone renders him unable to obtain and maintain any form of employment.

In this matter, the Board finds the VA treatment records persuasive.  Throughout the outpatient records, VA examiners have opined that the workplace exacerbated the Veteran's psychological symptoms and recommended that the Veteran withdraw from the workplace.  Specifically, in November 2007, it was indicated that no workplace accommodations would help the Veteran.  

Resolving all doubt regarding the Veteran's ability to function in a work setting in his favor, the Board finds that the preponderance of the evidence shows that his service-connected dysthymic disorder with PTSD has prevented him from obtaining and/or maintaining substantially gainful employment.  See 38 U.S.C.A. § 5107(b), 38 C.F.R. §§ 4.3, 4.16(b) (It is the established policy of the Department of Veterans Affairs that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled); see also Gilbert v. Derwinski, 1 Vet. App. 49(1990).  Therefore, a grant of TDIU is warranted.



ORDER

An increased rating of 70 percent, but no higher, for dysthymic disorder with PTSD is granted, subject to the law and regulations governing the payment of VA compensation benefits.

Entitlement to a TDIU is granted, subject to the law and regulations governing the payment of VA compensation benefits.



____________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


